ITEMID: 001-61166
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: CHAMBER
DATE: 2003
DOCNAME: CASE OF WIDMANN v. AUSTRIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses award - Convention proceedings
JUDGES: Ireneu Cabral Barreto;Mark Villiger
TEXT: 9. The applicant is living in Mittersill/Austria, where he is a farmer and owner of the Rossweg alp. According to a regulatory deed (Regulierungsurkunde) of 1868 concerning the alp, the owner of this alp is entitled to obtain timber from the Austrian Federal Forestry Administration to the extent necessary for the maintenance of the alp's cabins.
10. On 30 October 1987 the applicant requested the Office of the Salzburg Regional Government as the agricultural authority of first instance (Landesregierung als Agrarbehörde erster Instanz - “the Agricultural Authority”) to grant him the necessary quantity of timber for the maintenance of existing and the edification of new alpine cabins.
11. On 14 July 1988 the Agricultural Authority held a hearing and on 20 June 1989 a forestry expert delivered his opinion.
12. On 4 September 1989 the Agricultural Authority gave its decision, ordering the Federal Forestry Administration to provide the applicant with a certain quantity of timber within four weeks.
13. On 25 September 1989 the applicant appealed against this decision.
14. On 2 February 1990 the Salzburg Regional Land Reform Board (Landesagrarsenat - “the Regional Board”) dismissed the appeal and ordered the Federal Forestry Administration to provide the applicant with a smaller quantity of timber within four weeks.
15. On 27 June 1990 the applicant filed a complaint against this decision with the Administrative Court (Verwaltungsgerichtshof).
16. On 12 October 1993 the Administrative Court quashed the Regional Board's decision.
17. On 28 January 1994 the Regional Board granted the applicant's appeal of 25 September 1989 and referred the case back to the Agricultural Authority.
18. By a decision of 6 June 1994 the Agricultural Authority opened supplementary proceedings with a view to amending the regulatory deed of 1868 concerning the alp. On 25 August 1994 and 25 January 1995 hearings were held. On 12 December 1994 an agricultural expert delivered his opinion as to the average annual timber supply necessary for the maintenance of the cabins.
19. On 6 February 1995 the Agricultural Authority issued a decision, by which it amended the regulatory deed of 1868 and determined the provision of timber for the owner of the Rossweg alp. The applicant appealed against this decision, claiming that a fixed annual supply of timber should be granted irrespective of the need to maintain the cabins.
20. On 23 June 1995 the Regional Board partly granted the appeal and amended the Agricultural Authority's decision.
21. On 17 November 1995 the Regional Board granted the applicant's request for leave to appeal out of time (Wiedereinsetzung in den vorigen Stand) to the Supreme Land Reform Board (Oberster Agrarsenat - “the Supreme Board”) against the Regional Board's decision.
22. On 6 March 1996 the Supreme Board, after having held a hearing, dismissed the applicant's further appeal. It found that the legal instrument of 1868 only conferred a right to obtain timber for the maintenance of cabins, not a right to a fixed annual quantity of timber.
23. On 30 May 1996 the applicant lodged a complaint with the Constitutional Court (Verfassungsgerichtshof).
24. On 24 September 1996 the Constitutional Court refused to deal with the complaint for lack of sufficient prospects of success and remitted the case to the Administrative Court.
25. On 11 December 1997 the Administrative Court dismissed the applicant's complaint. It confirmed that the applicant was entitled to obtain a variable quantity of timber dependent on the need to maintain his alp's cabins, but not to obtain a fixed annual quantity. The decision was served on the applicant's counsel on 28 January 1998.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
